PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Hameed et al.
Application No. 16/280,743
Filed: 20 Feb 2019
For: SYSTEMS AND METHODS FOR DYNAMICALLY GENERATING CUSTOMIZED WEB-BASED PAYMENT INTERFACES
:
:
:
:	DECISION ON PETITION
:
:
:
:

This is a decision on the request for a corrected patent application publication under 
37 CFR 1.221(b), received on October 16, 2020, for the above-identified application.

The request is granted

Applicant requests that the application be republished because the patent application publication contains an error in claim 15.

37 CFR 1.221 (b) is applicable “only when the Office makes a material mistake which is apparent from Office records…. Any request for a corrected publication or revised patent application publication other than provided as provided in paragraph (a) of this section must be filed within two months from the date of the patent application publication.  This period is not extendable.”  

The instant request identifies a material Office mistake in claim 15.  

The corrected patent application publication will be published in due course, unless the patent issues before the application is republished.

Inquiries relating to this matter may be directed to the undersigned at (571) 272-6692. Inquiries concerning the Pre-Grant Publication, or republication, should be directed to the Office of Data Management, Office of Publications, at (571) 272-4200.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions